Citation Nr: 1231218	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  07-10 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Army from October 1950 to October 1952, to include a tour of combat duty in Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part denied service connection for hearing loss, tinnitus, residuals of a left collar bone fracture, and a low back disability.  The Veteran appealed all four denials.

In a December 2006 decision by a Decision Review Officer, service connection for residuals of a fractured left clavicle was granted, rated 20 percent disabling from June 17, 2005.  This satisfied the appeal with respect to that issue.  After the appeals were perfected to the Board, the RO issued a December 2008 DRO decision granting service connection for bilateral hearing loss, rated 10 percent disabling from June 17, 2005.  Again, this represented a full grant of the benefit sought on appeal.

The Board considered the remaining two appellate issues in May 2009.  Service connection was granted for tinnitus, and the RO implemented this decision in June 2009, assigning a 10 percent evaluation effective June 17, 2005.  The remaining issue of service connection for a low back disability was remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further development.  This issue has now been returned to the Board.

The Veteran and his wife testified at a May 2008 DRO hearing held at the RO.  A transcript of the hearing is of record; the Veteran has not requested a Board hearing.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, a second remand is required to obtain an adequate VA examination and medical opinion.  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In May 2009, the Board determined that the evidence of record established that the Veteran had sustained a trauma to his low back in service, as he alleged.  The Veteran reported that during a bayonet training exercise in Japan in 1950, another service member flipped him onto his back, causing injury.  The Veteran is competent to report such an incident, as he could readily observe and experience it through his five senses.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

There is no basis on which to question the credibility of his report reflected in the record.  While it is true that there are no contemporaneous records of injury or treatment in service, the absence of such may not serve as the sole reason for rejecting the uncorroborated statement.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has been consistent in his report of the circumstances of injury throughout the appeal.  He testified that although his back did hurt after the injury, he sought no treatment because he was himself a medic, and self-treated.  His allegation is consistent with the facts and circumstances of his service.  He has also reported, as corroborated by his wife, that over the years since service he did seek treatment for the back, but that records were unavailable.  At this time, the Board accepts the Veteran's reports as credible evidence, and finds that he did injure his back in service.  Similarly, the Board accepts at this time his reports of continuous low back pain and problems since service.

Unfortunately, the May 2010 VA examiner, who additionally authored a December 2010 addendum, did not consider the Veteran's competent and credible lay statements in forming her medical opinion regarding any nexus between service and current low back disability.  She cited evidence of current degenerative disease of the low back, and explained how this was a natural part of the aging process.  However, although she noted the lay reports of injury and subsequent back problems, she did not discuss whether the accepted in-service injury may have caused or aggravated the degenerative low back disorder.  Further, she cites the lack of an in-service diagnosis as a basis for her negative opinion; disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Therefore, the rationale espoused by the examiner for her opinion is not adequate, as it considers an incomplete factual basis and misconstrues the law.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Remand is required to obtain an adequate medical opinion.

Further, additional efforts to ensure that all available VA treatment records have been obtained and associated with the claims file must be undertaken.  In a June 2007 statement, the Veteran reported that he had been treated at the VA medical center (VAMC) in Temple, Texas, in the "late 1970's."  He was unsure of exact dates, and felt it could have been in 1977, 1978, or 1979.  The RO properly sought such records; VAMC Temple certified in October 2007 that it had no record of such treatment. 

At the May 2008 DRO hearing, however, the Veteran and his wife indicated that the VAMC Temple treatment had been in the "early 70's."  He again asserted that he could not remember details.  The RO requested records from VAMC Temple from January 1972 to January 1974; the VAMC again certified that no records were found for the requested period.

Given the Veteran's lack of certainty over exactly when he might have been treated at VAMC Temple, it behooves VA to make the broadest request possible to ensure compliance with the duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Therefore, on remand, complete records from VAMC Temple from January 1970 to January 1972, and January 1974 to January 1977, must be requested.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Obtain complete VA treatment records from the VAMC in Temple, Texas, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the periods of January 1970 to January 1972, and January 1974 to January 1977.

All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.  

If no records are identified or are otherwise unavailable, such must be certified in writing, and the Veteran properly notified.

2.  After completion of the foregoing, schedule the Veteran for a VA spine examination.  The claims folder, to include any records maintained in the electronic Virtual VA system, must be reviewed in conjunction with the examination.

The examiner must be informed that the Veteran's in-service injury in 1950, consisting of being flipped onto his back during a bayonet drill, is to be presumed for purposes of the examination.  The examiner must also accept as true for purposes of the examination the Veteran's reports of pain and treatment since such injury.

The examiner must identify all current disabilities of the low back, and must offer an opinion as to whether any such condition is at least as likely as not caused or aggravated by the in-service low back trauma in 1950.  Aggravated means worsened beyond the natural progression.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



